Exhibit 10.4


GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT is dated as of May ____, 2012 (together with any
amendments or modifications hereto in effect from time to time, the “Guaranty”),
and is made by COMMERCETEL, INC., a Nevada corporation (the “Guarantor”), in
favor of the holders of the “Notes” (as hereinafter defined)(collectively, the
“Buyers”).


WHEREAS, pursuant to a Securities Purchase Agreement dated of even date
herewith  (the “Purchase Agreement”) between CommerceTel Corporation, a Nevada
corporation (the “Company”) and the “Buyers” (as such terms is defined in the
Purchase Agreement), Company has agreed to issue to Buyers and Buyers have
agreed to purchase from Company certain senior secured, convertible notes (the
“Notes”), as more specifically set forth in the Purchase Agreement; and
 
WHEREAS, in order to induce Buyers to purchase the Notes, and with full
knowledge that Buyers would not purchase the Notes without this Guaranty,
Guarantor has agreed to execute and deliver this Guaranty to Buyers, for the
benefit of Buyers, as security for the “Liabilities” (as hereinafter defined);
and
 
WHEREAS, Guarantor is a wholly owned subsidiary of Company and will
substantially benefit from Buyers’ purchase of the Notes;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:


1. LIABILITIES GUARANTEED.


Guarantor, jointly and severally (if more than one), hereby guarantees and
becomes surety to Buyers for the full, prompt and unconditional payment of the
Liabilities, when and as the same shall become due, whether at the stated
maturity date, by acceleration or otherwise, and the full, prompt and
unconditional performance of each term and condition to be performed by Company
under the Purchase Agreement and the other Transaction Documents.  This Guaranty
is a primary obligation of Guarantor and shall be a continuing inexhaustible
Guaranty.  This is a guaranty of payment and not of collection.  Buyers may
require Guarantor to pay and perform its liabilities and obligations under this
Guaranty and may proceed immediately against Guarantor without being required to
bring any proceeding or take any action against Company or any other Person
prior thereto; the liability of Guarantor hereunder being independent of and
separate from the liability of Company, any other Person, and the availability
of other collateral security for the Notes and the other Transaction Documents.


2. DEFINITIONS.


All capitalized terms used in this Guaranty that are defined in the Purchase
Agreement shall have the meanings assigned to them in the Purchase Agreement,
unless the context of this Guaranty requires otherwise.  In addition to the
capitalized terms defined in the Purchase Agreement, unless the context
otherwise requires, when used herein, the following capitalized terms shall have
the following meanings (provided that if a capitalized term used herein is
defined in the Purchase Agreement and separately defined in this Guaranty, the
meaning of such term as defined in this Guaranty shall control for purposes of
this Guaranty):


 
-1-

--------------------------------------------------------------------------------

 

2.1. “Liabilities” means, collectively: (i) the repayment of all sums due under
the Notes (and all extensions, renewals, replacements, future advances and
amendments thereof) and the other Transaction Documents; and (ii) the
performance and observance of all terms, conditions, covenants representations
and warranties set forth in the Transaction Documents.


3. REPRESENTATION AND WARRANTIES.  Guarantor represents and warrants to Buyers
as follows:


3.1. Organization, Powers.  Guarantor: (i) is a corporation, duly organized,
validly existing and in good standing under the Laws of the State of Nevada;
(ii) has the power and authority to own its properties and Assets and to carry
on its business as now being conducted and as now contemplated; and (iii) has
the power and authority to execute, deliver and perform (and the officer
executing this Guaranty on behalf of Guarantor has been duly authorized to so
act and execute this Guaranty on behalf of the Guarantor), and by all necessary
action has authorized the execution, delivery and performance of, all of its
obligations under this Guaranty and any other Transaction Documents to which it
is a party.


3.2. Execution of Guaranty.  This Guaranty, and each other Transaction Document
to which Guarantor is a party, have been duly executed and delivered by
Guarantor.  Execution, delivery and performance of this Guaranty and each other
Transaction Document to which Guarantor is a party will not: (i) violate any
provision of any Law, any Judgment of any Governmental Authority, or any
provision of any Contract or other instrument to which Guarantor is a party or
by which Guarantor or any of its properties or Assets are bound; (ii) result in
the creation or imposition of any Encumbrance of any nature, other than the
liens created by the Transaction Documents; and (iii) require any Consent from,
exemption of, or filing or registration with, any Governmental Authority or any
other Person.


3.3. Obligations of Guarantor.  This Guaranty and each other Transaction
Document to which Guarantor is a party are the legal, valid and binding
obligations of Guarantor, enforceable against Guarantor in accordance with their
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization or other laws or equitable principles relating to or affecting
the enforcement of creditors’ rights generally. The purchase of the Notes by
Buyers and the assumption by Guarantor of its obligations hereunder and under
any other Transaction Document to which Guarantor is a party will result in
material benefits to Guarantor.  This Guaranty was entered into by Guarantor for
commercial purposes.


3.4. Litigation.  There is no Proceeding at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of Guarantor,
threatened, against or affecting Guarantor or any of its properties, assets or
rights which, if adversely determined,  would materially impair or affect: (i)
the value of any collateral securing the Liabilities; (ii) Guarantor’s right to
carry on its business substantially as now conducted (and as now contemplated);
(iii) Guarantor’s financial condition; or (iv) Guarantor’s capacity to
consummate and perform its obligations under this Guaranty or any other
Transaction Document to which Guarantor is a party.


3.5. No Defaults.  Guarantor is not in default beyond the expiration of any
applicable grace or cure periods, in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained herein or in any
Contract or other instrument to which Guarantor is a party or by which Guarantor
or any of its properties or Assets are bound.


3.6. No Untrue Statements.  To the knowledge of Guarantor, no Transaction
Document or other document, certificate or statement furnished to Buyers by or
on behalf of Company or Guarantor contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading.  Guarantor acknowledges that all
such statements, representations and warranties shall be deemed to have been
relied upon by Buyers as an inducement to purchase the Notes.
 
 
-2-

--------------------------------------------------------------------------------

 

4. NO LIMITATION OF LIABILITY.


4.1. Guarantor acknowledges that the obligations undertaken herein involve the
guaranty of obligations of a Person other than Guarantor and, in full
recognition of that fact, Guarantor consents and agrees that Buyers may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness of this Guaranty: (i) change the
manner, place or terms of payment of (including, without limitation, any
increase or decrease in the principal amount of the Liabilities or the interest
rate), and/or change or extend the time for payment of, or renew, supplement or
modify, any of the Liabilities, any security therefor, or any of the Transaction
Documents evidencing same, and the Guaranty herein made shall apply to the
Liabilities and the Transaction Documents as so changed, extended, renewed,
supplemented or modified; (ii) sell, exchange, release, surrender, realize upon
or otherwise deal with in any manner and in any order, any property securing the
Liabilities; (iii) supplement, modify, amend or waive, or enter into or give any
agreement, approval, waiver or consent with respect to, any of the Liabilities,
or any part thereof, or any of the Transaction Documents, or any additional
security or guaranties, or any condition, covenant, default, remedy, right,
representation or term thereof or thereunder; (iv) exercise or refrain from
exercising any rights against Company or other Persons (including Guarantor) or
against any security for the Liabilities; (v) accept new or additional
instruments, documents or agreements in exchange for or relative to any of the
Transaction Documents or the Liabilities, or any part thereof; (vi) accept
partial payments on the Liabilities; (vii) receive and hold additional security
or guaranties for the Liabilities, or any part thereof; (viii) release,
reconvey, terminate, waive, abandon, fail to perfect, subordinate, exchange,
substitute, transfer and/or enforce any security or guaranties, and apply any
security and direct the order or manner of sale thereof as Buyers, in its sole
and absolute discretion, may determine; (ix) add, release, settle, modify or
discharge the obligation of any maker, endorser, guarantor, surety, obligor or
any other Person who is in any way obligated for any of the Liabilities, or any
part thereof; (x) settle or compromise any Liabilities, whether in a Proceeding
or not, and whether voluntarily or involuntarily, dispose of any security
therefor (with or without consideration and in whatever manner Buyers deems
appropriate), and subordinate the payment of any of the Liabilities, whether or
not due, to the payment of liabilities owing to creditors of Company other than
Buyers and Guarantor; (xi) consent to the merger, change or any other
restructuring or termination of the corporate existence of Company or any other
Person, and correspondingly restructure the Liabilities, and any such merger,
change, restructuring or termination shall not affect the liability of Guarantor
or the continuing effectiveness hereof, or the enforceability hereof with
respect to all or any part of the Liabilities; (xii) apply any sums it receives,
by whomever paid or however realized, to any of the Liabilities and/or (xiii)
take any other action which might constitute a defense available to, or a
discharge of, Company or any other Person (including Guarantor) in respect of
the Liabilities.


4.2. The invalidity, irregularity or unenforceability of all or any part of the
Liabilities or any Transaction Document, or the impairment or loss of any
security therefor, whether caused by any action or inaction of Buyers, or
otherwise, shall not affect, impair or be a defense to Guarantor’s obligations
under this Guaranty.


4.3. Upon the occurrence and during the continuance of any Event of Default,
Buyers may enforce this Guaranty independently of any other remedy, guaranty or
security Buyers at any time may have or hold in connection with the Liabilities,
and it shall not be necessary for Buyers to marshal assets in favor of Company,
any other guarantor of the Liabilities or any other Person or to proceed upon or
against and/or exhaust any security or remedy before proceeding to enforce this
Guaranty.  Guarantor expressly waives any right to require Buyers to marshal
assets in favor of Company or any other Person, or to proceed against Company or
any other guarantor of the Liabilities or any collateral provided by any Person,
and agrees that Buyers may proceed against any obligor (including Guarantor)
and/or the collateral in such order as Buyers shall determine in its sole and
absolute discretion.  Buyers may file a separate action or actions against
Guarantor, whether action is brought or prosecuted with respect to any security
or against any other Person, or whether any other Person is joined in any such
action or actions.  Guarantor agrees that Buyers and Company may deal with each
other in connection with the Liabilities or otherwise, or alter any contracts or
agreements now or hereafter existing between them, in any manner whatsoever, all
without in any way altering or affecting the security of this Guaranty.
 
 
-3-

--------------------------------------------------------------------------------

 

4.4. Guarantor expressly waives, to the fullest extent permitted by applicable
law, any and all defenses which Guarantor shall or may have as of the date
hereof arising or asserted by reason of: (i) any disability or other defense of
Company, or any other guarantor for the Liabilities, with respect to the
Liabilities; (ii) the unenforceability or invalidity of any security for or
guaranty of the Liabilities or the lack of perfection or continuing perfection
or failure of priority of any security for the Liabilities; (iii) the cessation
for any cause whatsoever of the liability of Company, or any other guarantor of
the Liabilities (other than by reason of the full payment and performance of all
Liabilities (other than contingent indemnification obligations)); (iv) any
failure of Buyers to marshal assets in favor of Company or any other Person; (v)
any failure of Buyers to give notice of sale or other disposition of collateral
to Company or any other Person or any defect in any notice that may be given in
connection with any sale or disposition of collateral; (vi) any failure of
Buyers to comply with applicable laws in connection with the sale or other
disposition of any collateral or other security for any Liabilities, including,
without limitation, any failure of Buyers to conduct a commercially reasonable
sale or other disposition of any collateral or other security for any
Liabilities; (vii) any act or omission of Buyers or others that directly or
indirectly results in or aids the discharge or release of Company or any other
guarantor of the Liabilities, or of any security or guaranty therefor by
operation of law or otherwise; (viii) any law which provides that the obligation
of a surety or guarantor must neither be larger in amount or in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (ix) any
failure of Buyers to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person; (x) the election by Buyers, in any
bankruptcy proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code; (xi) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code; (xii) any use of collateral under Section 363 of the United
States Bankruptcy Code; (xiii) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person;
(xiv) the avoidance of any lien or security interest in favor of Buyers for any
reason; (xv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Liabilities (or any interest thereon)
in or as a result of any such proceeding; or (xvi) any action taken by Buyers
that is authorized by this Section or any other provision of any Transaction
Document.  Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Liabilities, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Liabilities.


4.5. This is a continuing guaranty and shall remain in full force and effect as
to all of the Liabilities until such date as all amounts owing by Company to
Buyers shall have been paid in full in cash and all commitments of Buyers to
purchase any securities under the Purchase Agreement have terminated or expired
and all obligations of Company with respect to any of the Liabilities shall have
terminated or expired (such date is referred to herein as the “Termination
Date”).


5. LIMITATION ON SUBROGATION. Until the Termination Date, Guarantor waives any
present or future right to which Guarantor is or may become entitled to be
subrogated to Buyers’ rights against Company or to seek contribution,
reimbursement, indemnification, payment or the like, or participation in any
claim, right or remedy of Buyers against Company or any security which Buyers
now has or hereafter acquires, whether or not such claim, right or remedy arises
under contract, in equity, by statute, under common law or otherwise.  If,
notwithstanding such waiver, any funds or property shall be paid or transferred
to Guarantor on account of such subrogation, contribution, reimbursement, or
indemnification at any time when all of the Liabilities have not been paid in
full, Guarantor shall hold such funds or property in trust for Buyers and shall
forthwith pay over to Buyers such funds and/or property to be applied by Buyers
to the Liabilities.


 
-4-

--------------------------------------------------------------------------------

 

6. COVENANTS.


6.1. Financial Statements; Compliance Certificate.  No later than ten (10) days
after written request therefore from Buyers, Guarantor shall deliver to Buyers:
(a) financial statements disclosing all of Guarantor’s Assets, liabilities, net
worth, income and contingent liabilities, all in reasonable detail and in form
acceptable to Buyers, signed by Guarantor, and certified by Guarantor to Buyers
to be true, correct and complete; (b) complete copies of federal tax returns,
including all schedules, each of which shall be signed and certified by
Guarantor to be true and complete copies of such returns; and (c) such other
information respecting the Guarantor as Buyers may from time to time reasonably
request.


6.2. Subordination of Other Debts.  Guarantor hereby: (a) subordinates the
obligations now or hereafter owed by Company to Guarantor (“Subordinated Debt”)
to any and all obligations of Company to Buyers now or hereafter existing while
this Guaranty is in effect, and hereby agrees that Guarantor will not request or
accept payment of or any security for any part of the Subordinated Debt, and any
proceeds of the Subordinated Debt paid to Guarantor, through error or otherwise,
shall immediately be forwarded to Buyers by Guarantor, properly endorsed to the
order of Buyers, to apply to the Liabilities.


6.3. Security for Guaranty.  All of Guarantor’s obligations and liability
evidenced by this Guaranty is also secured by all of the Assets and property of
the Guarantor pursuant to that certain Security Agreement by and between the
Company, Guarantor and Buyers made of even date herewith (the “Security
Agreement”). All of the agreements, conditions, covenants, provisions,
representations, warranties and stipulations contained in the Security Agreement
or any other Transaction Documents to which Guarantor is a party which are to be
kept and performed by the Guarantor are hereby made a part of this Guaranty to
the same extent and with the same force and effect as if they were fully set
forth herein, and the Guarantor covenants and agrees to keep and perform them,
or cause them to be kept or performed, strictly in accordance with their terms.


7. EVENTS OF DEFAULT.


Each of the following shall constitute a default (each, an “Event of Default”)
hereunder:


7.1. Non-payment when due, and after all applicable grace periods, of any sum
required to be paid to Buyers under any of the Transaction Documents or of any
of the other Liabilities;


7.2. A breach by Guarantor of any other term, covenant, condition, obligation or
agreement under this Guaranty;


7.3. Any representation or warranty made by Guarantor in this Guaranty or under
the Purchase Agreement shall prove to be false, incorrect or misleading in any
material respect as of the date when made;


7.4. A default by Company or Guarantor, after all applicable grace or notice
periods, under any of the Transaction Documents; or


7.5. The occurrence of any of the following events: (i) Guarantor makes an
assignment for the benefit of creditors; (ii) any order or decree is rendered by
a court which appoints or requires the appointment of a receiver, liquidator or
trustee for Guarantor, and the order or decree is not vacated within thirty (30)
days from the date of entry thereof; (iii) any order or decree is rendered by a
court adjudicating Guarantor insolvent, and the order or decree is not vacated
within thirty (30) days from the date of entry thereof; (iv) Guarantor files a
petition in bankruptcy under the provisions of any bankruptcy law or any
insolvency act; (v) Guarantor admits, in writing, its inability to pay its debts
as they become due; (vi) a proceeding or petition in bankruptcy is filed against
Guarantor and such proceeding or  petition is not dismissed within thirty (30)
days from the date it is filed; or (vii) Guarantor files a petition or answer
seeking reorganization or arrangement under the bankruptcy laws or any law or
statute of the United States or any state.


 
-5-

--------------------------------------------------------------------------------

 

8. REMEDIES.


8.1. Upon an Event of Default, all liabilities and obligations of Guarantor
hereunder shall become immediately due and payable without demand or notice and,
in addition to any other remedies provided by law or in equity, Buyers may:


8.1.1. Enforce the obligations of Guarantor under this Guaranty.


8.1.2. To the extent not prohibited by and in addition to any other remedy
provided by law or equity, setoff against any of the Liabilities any sum owed by
Buyers in any capacity to Guarantor whether due or not.


8.1.3. Perform any covenant or agreement of Guarantor in default hereunder (but
without obligation to do so) and in that regard pay such money as may be
required or as Buyers may reasonably deem expedient.  Any costs, expenses or
fees, including reasonable attorneys’ fees and costs, incurred by Buyers in
connection with the foregoing shall be included in the Liabilities guaranteed
hereby, and shall be due and payable on demand, together with interest at the
highest non-usurious rate permitted by applicable law, such interest to be
calculated from the date of such advance to the date of repayment thereof.  Any
such action by Buyers shall not be deemed to be a waiver or release of Guarantor
hereunder and shall be without prejudice to any other right or remedy of Buyers.


8.2. Settlement of any claim by Buyers against Company, whether in any
Proceeding or not, and whether voluntary or involuntary, shall not reduce the
amount due under the terms of this Guaranty, except to the extent of the amount
actually paid by Company or any other obligated Person and legally retained by
Buyers in connection with the settlement (unless otherwise provided for herein).


9. MISCELLANEOUS.


9.1. Disclosure of Financial Information.  Buyers is hereby authorized to
disclose any financial or other information about Guarantor to any Governmental
Authority having jurisdiction over Buyers or to any present, future or
prospective participant or successor in interest in the Notes.  The information
provided may include, without limitation, amounts, terms, balances, payment
history, return item history and any financial or other information about
Guarantor.


9.2. Remedies Cumulative.  The rights and remedies of Buyers, as provided herein
and in any other Transaction Document, shall be cumulative and concurrent, may
be pursued separately, successively or together, may be exercised as often as
occasion therefor shall arise, and shall be in addition to any other rights or
remedies conferred upon Buyers at law or in equity.  The failure, at any one or
more times, of Buyers to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof.  Buyers shall have the right to take
any action it deems appropriate without the necessity of resorting to any
collateral securing this Guaranty.


9.3. Integration.  This Guaranty and the other Transaction Documents constitute
the sole agreement of the parties with respect to the transaction contemplated
hereby and thereby and supersede all oral negotiations and prior writings with
respect thereto.


9.4. Attorneys’ Fees and Expenses.  If Buyers retains the services of counsel by
reason of a claim of an Event of Default hereunder or under any of the other
Transaction Documents, or on account of any matter involving this Guaranty, or
for examination of matters subject to Buyers’s approval under the Transaction
Documents, all costs of suit and all reasonable attorneys’ fees and such other
reasonable expenses so incurred by Buyers shall forthwith, on demand, become due
and payable and shall be secured hereby.


 
-6-

--------------------------------------------------------------------------------

 

9.5. No Implied Waiver.  Buyers shall not be deemed to have modified or waived
any of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by Buyers, and then only to the extent specifically set forth
therein.  A waiver in one event shall not be construed as continuing or as a
waiver of or bar to such right or remedy on a subsequent event.


9.6. Waiver.  Except as otherwise provided herein or in any of the Transaction
Documents, Guarantor waives notice of acceptance of this Guaranty and notice of
the Liabilities and waives notice of default, non-payment, partial payment,
presentment, demand, protest, notice of protest or dishonor, and all other
notices to which Guarantor might otherwise be entitled or which might be
required by law to be given by Buyers.  Guarantor waives the right to any stay
of execution and the benefit of all exemption laws, to the extent permitted by
law, and any other protection granted by law to guarantors, now or hereafter in
effect with respect to any action or proceeding brought by Buyers against it.
Guarantor irrevocably waives all claims of waiver, release, surrender,
alteration or compromise and the right to assert against Buyers any defenses,
set-offs, counterclaims, or claims that Guarantor may have at any time against
Company or any other party liable to Buyers.


9.7. No Third Party Beneficiary.  Except as otherwise provided herein, Guarantor
and Buyers do not intend the benefits of this Guaranty to inure to any third
party and no third party (including Company) shall have any status, right or
entitlement under this Guaranty.


9.8. Partial Invalidity.  The invalidity or unenforceability of any one or more
provisions of this Guaranty shall not render any other provision invalid or
unenforceable.  In lieu of any invalid or unenforceable provision, there shall
be added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.


9.9. Binding Effect.  The covenants, conditions, waivers, releases and
agreements contained in this Guaranty shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns; provided, however, that this
Guaranty cannot be assigned by Guarantor without the prior written consent of
Buyers, and any such assignment or attempted assignment by Guarantor shall be
void and of no effect with respect to the Buyers.


9.10. Modifications.  This Guaranty may not be supplemented, extended, modified
or terminated except by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.


9.11. Sales or Participations.  Buyers may from time to time sell or assign the
Notes, in whole or in part, or grant participations in the Notes and/or the
obligations evidenced thereby without the consent of Company or Guarantor,
provided, however, Buyers shall provide written notice to Company and Guarantor
of any such assignment or grant of participations.  The holder of any such sale,
assignment or participation, if the applicable agreement between Buyers and such
holder so provides, shall be: (a) entitled to all of the rights, obligations and
benefits of Buyers (to the extent of such holder’s interest or participation);
and (b) deemed to hold and may exercise the rights of setoff or banker’s lien
with respect to any and all obligations of such holder to Guarantor (to the
extent of such holder’s interest or participation), in each case as fully as
though Guarantor was directly indebted to such holder.  Buyers may in its
discretion give notice to Guarantor of such sale, assignment or participation;
however, the failure to give such notice shall not affect any of Buyers’s or
such holder’s rights hereunder.


9.12. Jurisdiction.  Guarantor hereby consents that any action or proceeding
against him be commenced and maintained in Clark County, State of Nevada by
service of process on them; and Guarantor agrees that the courts of such County
shall have jurisdiction with respect to the subject matter hereof and the person
of Guarantor and all collateral securing the obligations of Guarantor, provided,
however, that nothing herein shall prevent Buyers from bringing suit or taking
legal action in any other jurisdiction.  Guarantor agrees not to assert any
defense to any action or proceeding initiated by Buyers based upon improper
venue or inconvenient forum.



 
-7-

--------------------------------------------------------------------------------

 

9.13. Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:


If to the Guarantor:                                         CommerceTel, Inc.


Telephone:____________________
Facsimile:_____________________
E-Mail:_______________________


With a copy to:






If to Buyers:                                                      Pursuant to
the information for each of the Buyers
Set forth in the Purchase Agreement




With a copy to:                                                 David Kahan,
P.A.
6420 Congress Ave., Suite 1800
Boca Raton, FL 33487
Attn: David Kahan, Esq.
Telephone: (561) 672-8330
Facsimile: (561) 672-8301
E-Mail: david@dkpalaw.com


unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day.  Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Debenture may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.


9.14. Governing Law.  This Guaranty shall be governed by and construed in
accordance with the substantive laws of the State of Florida without reference
to conflict of laws principles.


9.15. Joint and Several Liability.  The word “Guarantor” or “Guarantors” shall
mean all of the undersigned persons, if more than one, and their liability shall
be joint and several.  The liability of Guarantor shall also be joint and
several with the liability of any other guarantor under any other guaranty.



 
-8-

--------------------------------------------------------------------------------

 

9.16. Continuing Enforcement.  If, after receipt of any payment of all or any
part of the Liabilities, Buyers is compelled or reasonably agrees, for
settlement purposes, to surrender such payment to any person or entity for any
reason (including, without limitation, a determination that such payment is void
or voidable as a preference or fraudulent conveyance, an impermissible setoff,
or a diversion of trust funds), then this Guaranty shall continue in full force
and effect or be reinstated, as the case may be, and Guarantor shall be liable
for, and shall indemnify, defend and hold harmless Buyers with respect to the
full amount so surrendered.  The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Liabilities, the cancellation or redemption of the Notes, this
Guaranty or any other Transaction Document, the release of any security
interest, lien or Encumbrance securing the Liabilities or any other action which
Buyers may have taken in reliance upon its receipt of such payment.  Any
cancellation, release or other such action shall be deemed to have been
conditioned upon any payment of the Liabilities having become final and
irrevocable.


9.17. WAIVER OF JURY TRIAL.  GUARANTOR AGREES THAT, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM,
BROUGHT BY Buyers OR GUARANTOR ON OR WITH RESPECT TO THIS GUARANTY OR ANY OTHER
TRANSACTION DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR
THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY.  Buyers AND GUARANTOR
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE
ADVICE OF THEIR RESPECTIVE COUNSEL, WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING.  FURTHER, GUARANTOR WAIVES ANY RIGHT THEY MAY HAVE TO CLAIM OR
RECOVER, IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY,
PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND
MATERIAL ASPECT OF THIS GUARANTY AND THAT Buyers WOULD NOT PURCHASE THE
DEBENTURES IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A PART OF THIS
GUARANTY.


[Signatures on the following page]

 
-9-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.
 
COMMERCETEL, INC.
 
By:_________________________________
Name:______________________________
Title:_______________________________



